Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Richard Lee Percivill, Jr., Appellant                Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 48,443-
No. 06-19-00186-CR          v.                       B). Memorandum Opinion delivered by
                                                     Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                         Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, for the reasons stated in our opinion of this date in
cause number 06-19-00185-CR, we find that ninety percent of the time payment fee is
unconstitutional and modify the time payment fee to assess only $2.50. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Richard Lee Percivill, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.

                                                      RENDERED APRIL 9, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk